         Case 3:16-md-02741-VC Document 7196 Filed 10/28/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
 LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC

                                                    PRETRIAL ORDER NO. 183:
 This document relates to:
                                                    LIFTING ORDER TO SHOW CAUSE;
 Dalby v. Monsanto Co., 19-cv-5925                  DISMISSING MULTI-PLAINTIFF
                                                    COMPLAINTS
 Lockwood Fleischer v. Monsanto Co., 19-cv-5931
 Franco v. Monsanto Co., 19-cv-5940                 Re: Dkt. No. 6238
 Wise v. Monsanto Co., 19-cv-5942



       In Pretrial Order No. 179, Dkt. No. 6238, the Court ordered the plaintiffs in these related

cases to show cause why they should not be sanctioned for filing multi-plaintiff complaints

directly in the Northern District of California. The complaints appeared to blatantly contradict

the rules of personal jurisdiction and venue.

       The plaintiffs explain that their statements of venue and personal jurisdiction were
“contemplated to apply to the lead plaintiff in the Complaint.” Response at ¶ 8 n.1, Dkt. No.

6446. But the plaintiffs still anticipated the filing of short-form complaints in the Northern

District of California on behalf of the other plaintiffs. That is unacceptable. To file directly in

this district, there must be jurisdiction over each plaintiff and each claim. See Bristol-Myers

Squibb v. Superior Court of California, San Francisco County, 137 S. Ct. 1773, 1781–83 (2017).

       The plaintiffs also point to two prior multi-plaintiff complaints filed by the same law

firm. Response ¶¶ 5–6. The prior use of an ethically dubious tactic in two cases (out of the

thousands of cases in this MDL) is no reason to assume “the Court’s tacit approval.” Id. ¶ 10.
Every party is bound to refrain from sanctionable conduct, even if their lawyers had previously
         Case 3:16-md-02741-VC Document 7196 Filed 10/28/19 Page 2 of 2




engaged in the same conduct that has thus far gone undiscovered.

       At this time, however, the Court will refrain from sanctioning counsel. The multi-plaintiff

complaints in these related cases are instead dismissed without prejudice in light of the plainly

insufficient allegations of personal jurisdiction or venue. Fed. R. Civ. P. 12(b)(2)–(3). A short-

form single-plaintiff complaint may be filed in this district only if there is personal jurisdiction

and proper venue. Any other course of action would circumvent the restrictions on this Court’s

power and Congress’ decision to delegate the transfer process to the Judicial Panel on

Multidistrict Litigation. See 28 U.S.C. § 1407(c).

       Going forward, Monsanto is directed to review complaints filed directly in this district for

compliance with the requirements of personal jurisdiction and venue. A report of the non-

compliant cases filed in the preceding month is due at the beginning of the next month—e.g., a

December 1 report on November cases.

       IT IS SO ORDERED.

Dated: October 28, 2019
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge




                                                  2
